Citation Nr: 9930009	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  99-17 623	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981. 

In a February 1992 rating decision, the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that an evaluation in excess of 10 percent was not 
warranted for pseudofolliculitis barbae, that a compensable 
evaluation for chondromalacia of the left patella was not 
warranted, and that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a right knee disorder.  In a June 1994 
decision, the Board of Veterans' Appeals (Board) remanded the 
case to the RO.

In a December 1998 decision, the Board denied the veteran's 
claim for an evaluation in excess of 10 percent for 
pseudofolliculitis barbae and reopened the veteran's claim of 
entitlement to service connection for a right knee disorder.  
The Board also remanded the case to the RO for additional 
development of the issues of entitlement to service 
connection for a right knee disorder and an increased rating 
for chondromalacia of the left patella.  

The veteran appealed the December 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In March 1999, the Court 
issued an order granting a joint motion for remand.  The 
Court vacated the December 1998 decision as to the issue of 
an evaluation in excess of 10 percent for pseudofolliculitis 
barbae and remanded the matter to the Board.  

In a July 1999 decision, the Board remanded the issue of an 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae to the RO for additional development.  In an August 
1999 rating decision, the RO determined that a 30 percent 
evaluation was warranted for pseudofolliculitis barbae, 
effective from May 6, 1999.  



FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO determined 
that an evaluation in excess of 10 percent was not warranted 
for pseudofolliculitis barbae, that a compensable evaluation 
for chondromalacia of the left patella was not warranted, and 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  The veteran filed a notice of 
disagreement with the decision in June 1992.  

2.  In a December 1998 decision, the Board determined that an 
evaluation in excess of 10 percent was not warranted for 
pseudofolliculitis barbae, reopened the veteran's claim of 
entitlement to service connection for a right knee disorder 
and remanded the case to the RO for additional development of 
the issues of service connection for a right knee disorder 
and entitlement to a compensable evaluation for 
chondromalacia of the left patella.  

3.  The veteran subsequently retained the services of a 
private attorney to provide legal services with respect to 
his claim; the attorney was retained on December 12, 1998 and 
notified the Board of his representation of the veteran in 
December 1998.  

4.  Pursuant to the written agreement signed by the veteran 
in December 1998, the attorney agreed to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits awarded, to be paid by VA directly to the attorney, 
based upon the favorable resolution of the veteran's claims.

5.  The attorney provided legal services with respect to the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for pseudofolliculitis barbae.

6.  In an August 1999 rating decision, the RO determined a 30 
percent disability evaluation was warranted for 
pseudofolliculitis barbae, effective May 6, 1999.  The award 
resulted in past-due benefits payable to the veteran.




CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to his claim of 
entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1998); 
38 C.F.R. § 20.609 (1998).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period of 
May 6, 1999 to August 4, 1999, resulting from the grant of a 
30 percent disability evaluation for pseudofolliculitis 
barbae from June 1, 1999.  38 U.S.C.A. § 5904(d) (West 1991 & 
Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in a February 1992 
rating decision, the RO denied the veteran's claims for an 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae and a compensable rating for chondromalacia of the 
left patella, and determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for a right knee disorder.  The veteran 
filed a timely notice of disagreement in March 1992.  A 
timely substantive appeal was filed in October 1992.

In a June 1994 decision, the Board remanded the issues of 
entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae and a compensable evaluation for 
chondromalacia of the left patella as well as the issue of 
whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder to the RO for further development.  In a 
February 1995 rating decision, the RO, in pertinent part, 
granted a 10 percent disability evaluation for chondromalacia 
of the left patella and determined that an evaluation in 
excess of 10 percent for pseudofolliculitis barbae was not 
warranted.

In a December 4, 1998 decision, the Board determined that an 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae was not warranted.  The Board also reopened the 
veteran's claim of entitlement to service connection for a 
right knee disorder and remanded the case to the RO for 
additional development of the issues of entitlement to 
service connection for a right knee disorder and an 
evaluation in excess of 10 percent for chondromalacia of the 
left patella.  

The veteran subsequently retained the services of a private 
attorney.  The Board received a copy of the attorney fee 
agreement between the veteran and his attorney on December 
21, 1998.  The Board also received a cover letter stating 
that the December 1998 Board decision had been appealed and 
that a copy of the attorney fee agreement had been filed with 
the Court and served upon VA's Office of General Counsel.  
Pursuant to the written agreement signed by the veteran on 
December 12, 1998, the veteran retained a private attorney to 
provide legal services on a contingency basis of 20 percent 
of past-due benefits awarded, to be paid by VA directly to 
the attorney.

In a January 1999 letter to the RO, the attorney submitted a 
VA document entitled Appointment of Attorney or Agent as 
Claimant's Representative and a request for a copy of the 
veteran's claims folder.  

In March 1999, the veteran's attorney and the General Counsel 
of VA filed a Joint Motion for Remand of One Issue, For 
Dismissal of the Remaining Two Issues, and to Stay Further 
Proceedings.  The parties requested the Court to issue an 
order partially vacating and remanding the December 4, 1998 
Board decision to the extent it denied entitlement to an 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae.  The parties also requested the Court to stay further 
proceedings and it was noted that the Court did not have 
jurisdiction to review the non-final Board decision remanding 
other issues.  

In a May 1999 decision, the Court vacated that part of the 
December 1998 Board decision that denied entitlement to an 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae and remanded the matter to the Board.  

In a July 1999 decision, the Board remanded the issue of 
entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae to the RO for a VA examination and 
additional development of the record.

In an August 1999 rating decision, the RO determined that a 
30 percent disability evaluation was warranted for 
pseudofolliculitis barbae, effective May 6, 1999.

In an August 1999 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from June 1, 1999.  
It was noted that his past-due benefits had been calculated 
as $844.00.  It was also noted that the maximum attorney fee 
payable, 20 percent of past-due benefits, computed as 
$168.80, had been withheld pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).

Analysis

In this matter, the Board's December 4, 1998 "final 
decision" addressed the issue of entitlement to an 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae.  The notice of disagreement which preceded the 
Board's decision was received by the RO after November 18, 
1988.  

The attorney fee agreement reflects the attorney was retained 
not later than one year following the date of the Board's 
promulgation of the underlying decision.  Subsequently, the 
attorney rendered services before the Court.  Thereafter, the 
claimant continued to represent the veteran in his appeal 
before VA.  The claimant's legal services preceded the 
effectuating rating decision.  Therefore, the criteria under 
which attorney fees may be charged have been met.  

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement was executed by both the 
veteran and his attorney and was signed by the parties on 
December 12, 1998.  By definition, the payment of the fee was 
contingent on whether or not the claim was resolved 
successfully.  The agreement provided that the attorney's 
services were to be rendered on a contingent basis of 20 
percent of past-due benefits awarded.  A fee that does not 
exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met, since the August 1999 rating 
decision established a 30 percent disability evaluation for 
pseudofolliculitis barbae, effective from May 6, 1999.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the 
December 1998 contingency fee agreement did contain the 
veteran's VA file number, and that a copy of that agreement 
was furnished to the Board within 30 days.  Additionally, the 
record reflects that the RO was notified of the attorney's 
representation of the veteran in a January 1999 letter.  It 
is not clear whether the RO received a copy of the December 
1998 contingency agreement within 30 days or if they became 
aware of it through the Board.  However, the RO did become 
aware of the attorney fee agreement in time to effectuate its 
provisions.  Based upon these facts, the Board finds that the 
attorney was in substantial compliance with the provisions of 
38 C.F.R. § 20.609(g) and (h).  

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1998).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the August 1999 RO decision, the effective date of 
the grant of a 30 percent disability evaluation for 
pseudofolliculitis barbae is May 6, 1999.  In light of this, 
the inclusive dates for the purpose of entitlement to 
attorney fees based on the veteran's receipt of a 30 percent 
disability evaluation for pseudofolliculitis barbae are May 
6, 1992 to August 4, 1999 (the date of the rating decision 
granting the benefit).  

Finally, the Board is cognizant of the ongoing nature of the 
veteran's appeal, as noted in the Introduction section above.  
Notably, the issues of entitlement to service connection for 
a right knee disorder and entitlement to an increased 
evaluation for chondromalacia of the left patella remain on 
appeal.  Since the veteran could potentially be awarded 
additional past-due benefits in the future with respect to 
those claims, the Board is compelled to clarify that the 
impact of this decision is limited exclusively to eligibility 
for attorney fees from past-due benefits awarded prior to 
this decision.  It is not intended to affect future Board 
dispositions, if any, of the eligibility for the payment of 
additional attorney fees from any future award of past-due 
benefits resulting from subsequent decisions rendered in any 
ongoing appeal.



ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of entitlement to 
a 30 percent disability evaluation for pseudofolliculitis 
barbae for the period from May 6, 1999 to August 4, 1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


